Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the claim amendments and remarks filed / dated December 16, 2021.  

Allowable Subject Matter

The numbering of original claims 1-12 is renumbered.  Claims 2 and 8 have been canceled, and no new claim{s} has/have been added.
  
The Office deems Applicant’s latest claim amendments to the pending claims, entered via an Examiner's amendment (below), persuasive to overcome a rejection of the claims over any applicable prior art reference{s} and/or any candidate prior art combination, and the claims are accordingly considered in condition for allowance (MPEP § 1302.14).


EXAMINER'S AMENDMENT
1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of 
2.   Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Representative (John R. Lastova, Reg. No. 33,149) on 1/11/2022.

3. The application has been amended as follows:
In the Claims:
Please AMEND claim 1 as follows: 
 1. A method performed by a participating Mission Critical data (MCData) server, the method comprising: 
receiving, from an originating MCData client device, at least one session initiation protocol (SIP) INVITE request message, wherein the SIP INVITE request message comprises a pre-established session indication informing the participating MCData server of initiation of at least one pre-established session; 
initiating the at least one pre-established session with the originating MCData client device based on the pre-established session indication; 
receiving, from a controlling MCData server, at least one of an MCData communication session establishment successful message, an MCData communication session failure message, and an MCData communication session reject message; 
generating, after receiving the at least one of an MCData communication session establishment successful message, an MCData communication session failure message, and an MCData communication session reject message, a Re-INVITE request message including information associated with a MCData-communication-state within the at least one pre-established session; and 
transmitting, to the originating MCData client device, the Re-INVITE request message including the information. 

Please AMEND claim 2 as follows: 
2. Canceled.      

Please AMEND claim 3 as follows: 

 	3. The method as claimed in claim 1, further comprising: 
receiving, from the originating MCData client device, an acknowledgement message in response to the Re-INVITE request message, and 
wherein the information associated with the MCData-communication-state includes an establish-success indication indicating that the MCData communication is established successfully within the pre-established session, in case that the MCData communication session establishment successful message, and 
wherein the information associated with the MCData-communication-state includes an establish-fail indication indicating that the MCData communication is not established successfully within the pre-established session, in case that the MCData communication session failure message or the MCData communication session reject message. 



5. The method as claimed in claim 1, wherein the information associated with the MCData-communication-state includes an establish-request indication to request establishment the MCData communication within the pre-established session, in case that a SIP invite request message is received. 

6. The method as claimed in claim 1, wherein the information associated with the MCData-communication-state includes a terminate-request indication to terminate the MCData communication within the pre-established session.

Please AMEND claim 7 as follows: 
7. A participating Mission Critical data (MCData) server, the participating MCData server comprising: 
a memory; and 
a processor, coupled with the memory, configured to: 
receive, from an originating MCData client device, at least one session initiation protocol (SIP) INVITE request message, wherein the SIP INVITE request message comprises a pre-established session indication informing the participating MCData server of initiation of at least one pre-established session, 

receive, from a controlling MCData server, at least one of an MCData communication session establishment successful message, an MCData communication session failure message, and an MCData communication session reject message, 
generate, after receipt of the at least one of an MCData communication session establishment successful message, an MCData communication session failure message, and an MCData communication session reject message, a Re-INVITE request message including information associated with a MCData-communication-state within the at least one pre-established session, and 
transmit, to the originating MCData client device, the Re-INVITE request message including the information. 

Please AMEND claim 8 as follows: 
8. Canceled.

Please AMEND claim 8 as follows: 
9. The participating MCData server as claimed in claim 7, wherein the processor is further configured to: 
receive, from the originating MCData client device, an acknowledgement message in response to the Re-INVITE request message, 
wherein the information associated with the MCData-communication-state includes an establish-success indication indicating that the MCData communication is established 
wherein the information associated with the MCData-communication-state includes an establish-fail indication indicating that the MCData communication is not established successfully within the pre-established session, in case that the MCData communication session failure message or the MCData communication session reject message. 

10. The participating MCData server as claimed in claim 7, wherein the information associated with the MCData-communication-state includes a terminated indication indicating that the MCData communication is terminated within the pre-established session. 

11. The participating MCData server as claimed in claim 7, wherein the information associated with the MCData-communication-state includes an establish-request indication to request establishment the MCData communication within the pre-established session, in case that a SIP invite request message is received. 

12. The participating MCData server as claimed in claim 7, wherein the information associated with the MCData-communication-state includes a terminate-request indication to terminate the MCData communication within the pre-established session.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451